DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group II in the reply filed on 1 December 2021 is acknowledged.  The traversal is on the ground(s) that both Group I and Group II are closely related and have a common utility.  This is not found persuasive because although related, both inventions are substantially broad considering the state of the art and Group I requires features not required by Group II such that additional search and consideration will be necessary that represents a serious burden.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner notes that the transitional phrase Applicant has chosen to use in reciting the elements of the claimed invention is “comprising”.  Thus, the claims do not exclude other features from being part of the disclosed prior art invention.
Applicant has also chosen to include language to describe elements of the claimed invention including “at least one of”.
The claims also include the language “that are present” and “as present”.  Not only is it unclear whether this is meant to refer to, 1) relied upon features of the prior art addressing explicitly recited claim language only, or 2) any feature disclosed in the prior art; also, if it is the latter, it is further problematic and unclear based on the fact that as detailed above the claim language is of the open type and this language appears to attempt to close the language in a way that is not clear.
In order to expedite examination, Examiner has assumed that “that are present” and “as present” are only meant to refer to claimed features addressed by the prior art in the rejections presented and is not meant to necessarily preclude any features that are not required features of the claim language.  Note:  it is not clear how a feature that is not required by the claim can have requirements, especially in a claim that is written in such a way that the claim is not limited to only the explicitly recited claimed recitations.  Applicant is invited to clarify and/or correct the claim language as required by and in consideration of US patent examination rules and common practice.  Please reference the MPEP.
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,667,592 to Boitnott et al.
Note:  See claim interpretation and rejections detailed above.
Regarding claim 7:  In Figs. 1A-B and the accompanying text, Boitnott et al. discloses a vacuum coating system for coating the surfaces of a component under vacuum, the system comprising:  
at least one of a plasma activation chamber for plasma activation of the component surface to be coated, 
a coating chamber for applying the coat, 
and a plasma polymerization chamber for creating a protective coating on the applied coating using plasma polymerization, 
whereby those of the plasma activation chamber , coating chamber and  plasma polymerization chamber that are present each have a first chamber part (39-42 and lid 45; Fig. 2A-B, 99-102 and lid 105; 228, 230 and 232 and lid 220 in Fig. 5; 302 and lid 310 in Fig. 6 ), in which tools for plasma activation, applying the coat, and/or plasma polymerization as appropriate are designed (see, e.g., column 4, row 66 through column 5, row 2), and whereby  those of the plasma activation chamber, coating chamber and/or plasma polymerization chamber as present each have a second chamber part (corresponding parts 35-38 and 46-49 in Figs 1A-B; Figs. 2A-B, 95-98 and 106-109, Fig. 6, 320 and 322) that is designed to hold the component,
SLC-8691430-1wherein the second chamber parts are arranged against the first chamber parts so they can move and, as a result, can be ventilated, switched in cycles, closed again and evacuated between at least two process steps when the components are switched.  Also see, e.g., Fig. 6. and column 3, row 20 through column 4, row 21.
Regarding the intended use of the system and structures thereof, Examiner notes that the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); and expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
With respect to claim 10, when first and second chamber parts are arranged against each other, it can be said that the second chamber parts have a design compatible with their respective first chamber parts. 

Claim(s) 7 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,415,729 to Strasser et al.
Again, see claim interpretation and rejections detailed above.
Regarding claim 7, Strasser et al. disclose a vacuum coating system for coating the surfaces of a component under vacuum, the system comprising:  
at least one of a plasma activation chamber for plasma activation of the component surface to be coated, 
a coating chamber for applying the coat, 
and a plasma polymerization chamber for creating a protective coating on the applied coating using plasma polymerization, 
whereby those of the plasma activation chamber , coating chamber and  plasma polymerization chamber that are present each have a first chamber part (37a), in which tools for plasma activation, applying the coat, and/or plasma polymerization as appropriate are designed (37), and whereby  those 
SLC-8691430-1wherein the second chamber parts are arranged against the first chamber parts so they can move and, as a result, can be ventilated, switched in cycles, closed again and evacuated between at least two process steps when the components are switched.  Also, see, e.g., column 14, rows 9-16.
Regarding the intended use of the system, Examiner notes that the courts have ruled the following:  claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); and expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
With respect to claim 10, when first and second chamber parts are arranged against each other, it can be said that the second chamber parts have a design compatible with their respective first chamber parts. 
With respect to claim 11, in Strasser et al., the second chamber parts are held in a rotary indexing table (36) and can be moved against the first chamber parts using the rotary indexing table in combination with the seals (i.e. alignment and then sealing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boitnott et al. as applied to claims 7 and 10 above in view of U.S. Patent No. U.S. Patent No. 5,324,361 to Etzkorn et al.
Boitnott et al. disclose the invention substantially as claimed and as described above.
However, Boitnott et al. fails to provided details of a vacuum pump as elaborated by claim 8.
Etzkorn et al. discloses provision of a vacuum pump, wherein the vacuum pump is capable of generating the vacuum simultaneously in a plurality of chambers using a shared vacuum pump for the purpose of simultaneous processing in an economical way (see, e.g., abstract).
Therefore it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a shared vacuum pump capable of generating vacuum simultaneously  for the at least one chamber or plurality of chambers in Boitnott et al. in order to provide simultaneous processing in an economical way as taught by Etzkorn et al.
Also, see above regarding claim interpretation and intended use.  
With respect to claim 9, in modified Boitnott et al., when first and second chamber parts are arranged against each other, the vacuum pump is fluidly connected to both the first chamber part and the second chamber parts.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strasser et al. as applied to claims 7 and 10-11 above in view of U.S. Patent No. U.S. Patent No. 5,324,361 to Etzkorn et al.
Strasser et al. disclose the invention substantially as claimed and as described above.
However, Strasser et al. fail to provided details of a vacuum pump as elaborated by claim 8.
Etzkorn et al. discloses provision of a vacuum pump, wherein the vacuum pump is capable of generating the vacuum simultaneously in a plurality of chambers using a shared vacuum pump for the purpose of simultaneous processing in an economical way (see, e.g., abstract).
Therefore it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a shared vacuum pump capable of generating vacuum simultaneously for the at least one chamber or plurality of chambers in Strasser et al. in order to provide simultaneous processing in an economical way as taught by Etzkorn et al.
Also, see above regarding claim interpretation and intended use.  
With respect to claim 9, in modified Strasser et al., when first and second chamber parts are arranged against each other, the vacuum pump is fluidly connected to both the first chamber part and the second chamber parts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. USP Pub. 2002/0122885 to Ahn discloses the provision of an auxiliary pump in a similar apparatus .

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/               Primary Examiner, Art Unit 1716